 1                                               EXHIBIT A
 2                     CERTIFICATION RE CONFIDENTIAL DISCOVERY MATERIALS
 3          I hereby acknowledge that I, ___________________________________,
 4   ______________________________________________ [POSITION AND EMPLOYER], am
 5   about to receive Confidential Materials supplied in connection with the Proceeding, Case No.:
 6   5:19-CV-00967-PSG-RAO. I certify that I understand that the Confidential Materials are
 7   provided to me subject to the terms and restrictions of the Stipulation and Protective Order filed
 8   in this Proceeding. I have been given a copy of the Stipulation and Protective Order; I have read
 9   it, and I agree to be bound by its terms.
10          I understand that the Confidential Materials, as defined in the Stipulation and Protective
11   Order, including any notes or other records that may be made regarding any such materials,
12   shall not be Disclosed to anyone except as expressly permitted by the Stipulation and Protective
13   Order. I will not copy or use, except solely for the purposes of this Proceeding, any Confidential
14   Materials obtained pursuant to this Stipulation and Protective Order, except as provided therein
15   or otherwise ordered by the Court in the Proceeding.
16   ///
17   ///
18   ///
19   ///
20   ///
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///

                                                     1
                                     STIPULATION AND PROTECTIVE ORDER
 1          I further understand that I am to retain all copies of all Confidential Materials provided
 2   to me in the Proceeding in a secure manner, and that all copies of such materials are to remain
 3   in my personal custody until termination of my participation in this Proceeding, whereupon the
 4   copies of such materials will be returned to counsel who provided me with such materials.
 5          I declare under penalty of perjury, under the laws of the State of California, that the
 6   foregoing is true and correct. Executed this _____ day of ______, 20__, at ________________.
 7
 8                                                 BY:
 9                                                        Signature
10
11                                                        _________________________________
12                                                        Title
13
14                                                        _________________________________
15                                                        Address
16
17                                                        _________________________________
18                                                        City, State, Zip
19
20
21                                                        Telephone Number
22
23
24
25
26
27
28

                                                     1
                                    STIPULATION AND PROTECTIVE ORDER
